Citation Nr: 0948655	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and November 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for the above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran likely entered the Republic of Vietnam during his 
military service and, thus, was exposed to herbicides.

2.  The medical evidence of record indicates that the Veteran 
has been diagnosed with prostate cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for prostate cancer, to 
include as secondary to herbicide exposure, have been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a) (6), 
3.309(e) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.CA. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304. 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303. 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f). 
 
When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).   

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

The Veteran has asserted that his current prostate cancer was 
caused by his exposure to an herbicidal agent during his 
visits to the Republic of Vietnam.  The Veteran has reported 
that he served in Thailand with the 631st Support Squadron, 
Don Muang Royal Thai Air Force Base (RTAFB) from August 1967 
to August 1968.  He reported that his incoming flight to 
Thailand in August 1967 initially stopped in Saigon, Vietnam 
to disembark new assignees.  According to the Veteran, he 
traveled to Vietnam every month from August 1967 to July 
1968.  He also indicated that he stopped in Vietnam on his 
way from Thailand to the Headquarters 13th Air Force base in 
the Republic of the Philippines, where he served on numerous 
occasions as a liaison for administrative, medical and 
medical supply missions.  Additionally, the Veteran reported 
that he traveled to Vietnam for emergency casualty pickups.

The available service personnel records associated with the 
claims file reflects that the Veteran served in Thailand from 
August 1967 to July 1968 with the 631st Support Squadron, Don 
Muang RTAFB, Thailand (PACAF).  His DD 214 lists his military 
occupational specialty as a health service administrator.  An 
additional record shows that he was awarded the Bronze Star 
Medal for meritorious service while serving with friendly 
foreign forces engaged in an armed conflict against an 
opposing armed force for the period of August 1967 to August 
1968.  While these records do not provide proof that he 
actually entered Vietnam, these records also show that he was 
awarded the Vietnam Service Medal, which was awarded to 
service members who served outside of Vietnam in direct 
support of operations in Vietnam.  Department of Defense, 
Manual of Military Decorations and Awards (1996).

Also of record is the Veteran's Officer Military Record, 
which provides that the Veteran participated in the "Vietnam 
Air Offensive Campaign Phase II from August 1967 to March 
1968" and the "Vietnam Air Offensive Campaign Phase III 
from April 1968 to July 1968/Republic of Vietnam Air/Ground 
Campaign."  A Company Grade Officer Effectiveness Report for 
July 1967 to June 1968 reflects that the Veteran's duties in 
Thailand included supervising the maintenance and 
modification of medical facilities and supervising the 
evacuation of patients.  There is no clear proof in the 
available service personnel records as to whether the Veteran 
actually entered Vietnam during his service.

The Veteran's service treatment records have been associated 
with claims and are negative for a report or diagnosis of 
prostrate cancer.  

The medical evidence of record shows a diagnosis of prostate 
cancer following the Veteran's separation from active duty.  
Specifically, a February 2008 private treatment record shows 
a diagnosis of prostatic adenocarcinoma.

Analysis

Based on the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for prostate cancer, to include as secondary to herbicide 
exposure, is warranted in this case.  

Despite the absence of clear documentation of in-service 
visitation to Vietnam, the Board finds the Veteran's 
statements that he visited Vietnam on numerous occasions 
while stationed in Thailand to be totally credible and 
consistent with the circumstances of his service.  
Specifically, the Veteran reported that he stopped in Vietnam 
on his way to the Philippines for administrative, medical and 
medical supply missions and that he visited Vietnam for 
emergency casualty evacuations.  The Board notes that if lay 
evidence presented by a Veteran in support of his claim is 
found to be competent and ultimately credible, a lack of 
corroboration by official records is not an absolute bar to 
his ability to prove his claim based on this competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

In this case, the Veteran's credible lay statements, in 
conjunction with his service personnel records, indicate that 
he likely entered Vietnam during his period of active 
service.  The Veteran's service personnel records reflect 
that he served in Thailand as a health service administrator 
from August 1967 to July 1968, during the Vietnam Era.  As 
noted above, these records indicate that the Veteran received 
the Bronze Star Medal for his meritorious service while 
serving with friendly foreign forces engaged in an armed 
conflict against an opposing armed force from August 1967 to 
August 1968, which was during the time that he served in 
Southeast Asia, based in Thailand.  In this regard, the 
service personnel records indicate that he participated in 
the Vietnam Air Offensive Campaign Phase III Air/Ground 
Campaign from April 1968 to July 1968.  Lastly, the Veteran's 
Company Grade Officer Effectiveness Report for July 1967 to 
June 1968 reflects that his duties in Thailand included 
supervising the maintenance and modification of medical 
facilities and supervising the evacuation of patients.  He 
received excellent ratings.  At the time he was assigned to 
Southeast Asia, the Veteran was Captain (he retired as a 
Major with more than 25 years of service) and the records 
show he had extensive duties and responsibilities.  The Board 
finds that, in view of the Veteran's rank and 
responsibilities, it is reasonable to assume that visitation 
to Vietnam would be consistent with the nature of his duties. 
As such, the Board finds the Veteran's assertions that he was 
in Vietnam is credible.  Thus, resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the Veteran was 
present within the borders of Vietnam during active duty 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

As the Veteran is presumed to have entered Vietnam during his 
active service, he is entitled to service connection for the 
claimed disability on a presumptive basis.  The Board 
reiterates that service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  As previously 
noted, the evidence shows that the Veteran was diagnosed with 
prostate cancer in February 2008.  As the Veteran's diagnosed 
disability is among the diseases recognized under 38 C.F.R. § 
3.309(e), diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is 
warranted.  Accordingly, the appeal is granted.  


ORDER

Service connection for prostate cancer, to include as 
secondary to herbicide exposure, is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


